Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Figures 12-21A drawn to claims 1-20 in the reply filed on 5/25/2022 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 7/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10265234; 10492877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a disposable kit having a head cradle pad that is configured to affix to the head cradle, wherein the head cradle pad is in a flat state when being enclosed in the container, the head cradle pad has at least one gap is in the flat state when being enclosed in the container, and the head cradle pad is in a concave state when being affixed to the head cradle; at least one fiducial marker to be disposed at a location on the head of the subject; and a head restraint pad that is configured to affix to the head restraint of the medical device, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 19, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for making a disposable kit having a head cradle pad that is configured to affix to the head cradle, wherein the head cradle pad is in a flat state when being enclosed in the container, the head cradle pad has at least one gap is in the flat state when being enclosed in the container, and the head cradle pad is in a concave state when being affixed to the head cradle; at least one fiducial marker to be disposed at a location on the head of the subject; and a head restraint pad that is configured to affix to the head restraint of the medical device, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786